
	
		II
		111th CONGRESS
		1st Session
		S. 1242
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Thune (for himself,
			 Mr. Coburn, Mr.
			 Inhofe, Mr. Vitter,
			 Mr. Johanns, Mr. Cornyn, Mr.
			 Kyl, Mr. McConnell,
			 Mr. Barrasso, and
			 Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit the Federal Government from holding ownership
		  interests, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Ownership Exit Plan Act of
			 2009.
		2.DefinitionIn this Act—
			(1)the term ownership interest
			 means an interest in a troubled asset described in section 3(9)(B) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5202(a)(1)), as in
			 effect on the day before the date of enactment of this Act, that was purchased
			 by the Secretary under section 101(a)(1) of such Act (12 U.S.C. 5211(a)(1));
			 and
			(2)the term
			 Secretary means the Secretary of the Treasury.
			3.Re-privatization
			 of private entities
			(a)Prohibition on
			 Federal Government holding ownership interests
				(1)In
			 generalBeginning on the date
			 of enactment of this Act, the Federal Government may not acquire, directly or
			 indirectly, any ownership interest.
				(2)DivestitureExcept
			 as provided in subsection (b), the Secretary shall divest the Federal
			 Government of any ownership interest not later than July 1, 2010.
				(b)Limited
			 Authority
				(1)In
			 generalBeginning on July 1,
			 2010, the Secretary may hold an ownership interest with respect to a particular
			 entity for a period of not more than 6 months if, not later than July 1, 2010,
			 the Secretary submits a report to Congress with respect to that entity stating
			 that—
					(A)compliance with subsection (a)(2) with
			 respect to such entity would have a significant adverse impact on the taxpayers
			 of the United States; and
					(B)there is a reasonable expectation that a
			 waiver of subsection (a)(2) would allow the Secretary to recover the cost to
			 the Federal Government of acquiring such ownership interest.
					(2)Single
			 renewalThe Secretary may
			 renew an extension under paragraph (1) for a single period of not more than 6
			 months, if the Secretary submits to Congress a report stating that the
			 conditions described in subparagraphs (A) and (B) of paragraph (1) still exist
			 with respect to the subject ownership interest.
				(c)Conforming
			 amendmentSection 3(9) of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5202(9)) is amended—
				(1)in subparagraph
			 (A), by striking ; and at the end and inserting a period;
				(2)by striking
			 means— and all that follows through residential
			 in subparagraph (A) and inserting means residential; and
				(3)by striking
			 subparagraph (B).
				(d)Deposit of
			 funds
				(1)In
			 generalSection 115(a)(3) of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5225(a)(3)) is amended by striking outstanding at
			 any one time.
				(2)Deposit of
			 funds into Treasury
					(A)In
			 generalOn and after the date of enactment of this Act, all
			 repayments of obligations arising under the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5201 et seq.), and all proceeds from the sale of assets
			 acquired by the Federal Government under that Act, shall be paid into the
			 general fund of the Treasury for reduction of the public debt, in accordance
			 with section 106(d) of that Act (12 U.S.C. 5216(d)), as amended by this
			 subsection.
					(B)Conforming
			 amendmentSection 106(d) of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5216(d)) is amended by inserting , and repayments
			 of obligations arising under this Act, after section
			 113.
					(e)Influence of
			 management decisionsTitle I of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is amended by adding at the
			 end the following:
				
					137.Influence of
				management decisions
						(a)DefinitionsFor
				purposes of this section—
							(1)the term
				covered person means any person who is an officer or employee
				(including a special Government employee (as defined in section 202(a) of title
				18, United States Code)) of the executive branch of the United States
				(including any independent agency of the United States); and
							(2)the term
				significant management decision includes the appointment of senior
				executives or board members, business strategies relating to production and
				manufacturing, plant closings, the relocation of the headquarters of an entity,
				the modification of labor contracts, and other financial decisions.
							(b)Influence
				prohibited
							(1)In
				generalIt shall be unlawful for any covered person to knowingly
				make, with the intent to influence, a communication regarding a significant
				management decision of a recipient of assistance under this title to any
				officer or employee of the recipient.
							(2)Criminal
				penaltyAny covered person who violates paragraph (1) shall be
				fined under title 18, United States Code, imprisoned for not more than 1 year,
				or both.
							(c)Civil
				actions
							(1)In
				generalThe Attorney General of the United States may bring a
				civil action in an appropriate United States district court against any covered
				person to enforce subsection (b).
							(2)Civil
				penaltyAny covered person who, upon proof by a preponderance of
				the evidence, violates subsection (b) shall be subject to a civil penalty of
				not more than $50,000 for each violation. The imposition of a civil penalty
				under this paragraph shall not preclude any other criminal or civil statutory,
				common law, or administrative remedy, which is available by law to the United
				States or any other person.
							(3)OrdersIf
				the Attorney General of the United States has reason to believe that a covered
				person is engaging in conduct that violates subsection (b), the Attorney
				General may petition an appropriate United States district court for an order
				prohibiting the covered person from engaging in the conduct. The court may
				issue an order prohibiting the covered person from engaging in the conduct if
				the court finds that the conduct constitutes a violation of subsection (b). The
				filing of a petition under this paragraph shall not preclude any other remedy
				which is available by law to the United States or any other
				person.
							.
			(f)Federal Deposit
			 Insurance CorporationNothing in this Act may be construed to
			 impede the ability of the Federal Deposit Insurance Corporation to maintain the
			 stability of the banking system.
			4.Oversight by
			 Financial Stability Oversight BoardSection 104(a) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5214(a)) is amended—
			(1)in paragraph (2),
			 by striking and at the end;
			(2)in paragraph (3),
			 by striking the semicolon at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(4)reviewing the
				implementation of section 3 of the Government
				Ownership Exit Plan Act of
				2009.
					.
			5.Reports
			 Required
			(a)Report on
			 Federal Government ownership
				(1)Reports
			 requiredThe Secretary shall make (and shall publicly disclose)
			 periodic reports detailing any ownership interest held by the Federal
			 Government, including any loan or loan guarantee made by the Board of Governors
			 of the Federal Reserve System.
				(2)Timing of
			 reportsThe Secretary shall submit the reports under paragraph
			 (1)—
					(A)not later than
			 October 1, 2009; and
					(B)each quarter of
			 the fiscal year thereafter.
					(b)Reports on
			 winding down or divestment
				(1)Reports
			 requiredThe Secretary shall submit to Congress periodic reports
			 on the plans of the Secretary for compliance with this Act, including any plans
			 to wind down or divest an ownership interest.
				(2)Timing of
			 reportsThe Secretary shall submit the reports under paragraph
			 (1)—
					(A)not later than
			 April 1, 2010; and
					(B)each month
			 thereafter until all ownership interests are divested under section
			 3(a)(2).
					6.Plan for
			 Government Sponsored EnterprisesNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 describing a plan of the Secretary—
			(1)to end the
			 conservatorship by the Federal Government of the Federal National Mortgage
			 Association and the Federal Home Loan Mortgage Corporation; and
			(2)to eliminate any
			 form of direct ownership by the Federal Government of the Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation.
			
